Taft, J.,
concurring. In my opinion, there are no allegations in the petition that would support a conclusion that the trustees of Ohio State University, in operating this hospital, were engaged in the performance of other than a governmental function. See 25 A. L. R. (2d), 203, 228 et seq. In the absence of specific statutory provision therefor, a public body, such as these trustees, is not liable in tort for negligence in the performance of a governmental function. Whether it is suable or liable in tort for negligence in the performance of a proprietary function is a question not before us for determination in this case.